Citation Nr: 1616308	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  09-32 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left hip disability, diagnosed as mild osteoarthritis and degenerative joint disease, claimed as secondary to the service-connected right sided sciatica (claimed as right hip condition).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Army from June 1968 to January 1972 and from July 1976 to September 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a 
September 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board remanded this matter in February 2014 for further development.  The case is now back before the Board.

The Veteran also perfected an appeal of the issue of entitlement to service connection for a bilateral shoulder disability, which was also remanded in February 2014.  However, in an October 2014 rating decision, the RO granted service connection for a bilateral shoulder disability.  As this decision represents a full grant of the benefit sought, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS). The Virtual VA paperless claims processing system contains a brief from the Veteran's representative dated in January 2014 and VA treatment records dated from April 2004 to June 2004 and from October 2011 to March 2014.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  








FINDING OF FACT

The most probative evidence of record does not support a finding that there is a nexus between a left hip disability and service; or that the Veteran's left hip disability was caused or aggravated by the service-connected right-sided sciatica of the lower extremity (claimed as right hip).


CONCLUSION OF LAW

The Veteran's left hip disability, diagnosed as mild osteoarthritis and degenerative joint disease, was not incurred in or aggravated by active service, and was not caused or aggravated by the service-connected right-sided sciatica of the lower extremity.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns

As noted in the Introduction, the Board remanded the Veteran's claim in February 2014 for additional evidentiary development.  In particular, the Board remanded the Veteran's claim for a VA examination with etiology opinion, which addressed service connection on a direct and secondary basis.  After obtaining the VA examination and opinion in June 2014, the RO readjudicated the Veteran's claim in an October 2014 Supplemental Statement of the Case (SSOC).  The Board finds that the June 2014 opinion adequately addressed all questions raised by the Board.

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letters dated in February 2006 and October 2008.  These letters notified the Veteran of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  The letters also notified the Veteran of the evidence needed to establish a claim for secondary service connection.



      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, the Veteran was afforded a VA examination in June 2014.  This examination included an opinion which discussed the nature and etiology of the Veteran's claimed left hip disability.  The opinion provided was thorough and fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

III.  Service Connection

The Veteran is seeking entitlement to service connection for a left hip disability, diagnosed as mild osteoarthritis and degenerative joint disease.  Specifically, the Veteran contends that his left hip disability is secondary to his service-connected right-sided sciatica of the lower extremity.  The Board notes that the service-connected right-sided sciatica of the lower extremity has been found to be related to favoring the service-connected left ankle sprain.

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

In order to show a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis and degenerative joint disease, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court); however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App.439, 448 (1995).

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a left hip disability is not warranted.

The Veteran's service treatment records are silent for any complaints of, treatment for, or diagnosis of a left hip disability.  The Veteran's hip was evaluated as normal on his separation examination.

Post-service x-ray imaging of the right hip dated in December 2000 revealed minimal degenerative hypertropic changes.  In a VA treatment record dated in January 2004, the Veteran complained of gradually worsening bilateral hip pain, right greater than left.  On physical examination, there was no low back pain or radicular symptoms.  In February 2004, the Veteran complained of bilateral hip pain; he denied any prior injuries.  The physician noted a concern that this may represent lower lumbar pain with radiation to the lateral hip, as classic hip pain was referred to the groin and should not be exacerbated with palpation laterally.  He noted that a differential diagnosis of greater trochanteric bursitis.  The physician recommended a magnetic resonance imaging/neurological evaluation.  X-ray imaging in February 2004 revealed mild degenerative changes of the bilateral hips.  X-ray imaging in July 2006 revealed calcification adjacent to the right ischium and degenerative change.  It was noted that the possibility of an avulsion injury could not be excluded.  In January 2010, the Veteran reported that walking caused pain in the hips.

On VA examination in June 2014, the examiner diagnosed degenerative joint disease of the left hip (2004) and mild osteoarthritis of the left hip (2014).  The Veteran reported he had been seeing his doctors for years regarding his left hip pain.  He noted that he had been given medications for this.  The Veteran claimed that his left hip pain started about 15 to 20 years prior (1994-1999).  He indicated that the pain was sporadic, then increased about 12 years ago.  Following a physical examination, the examiner noted that the Veteran was not currently having sciatica, as he had a negative straight leg raise.  The examiner noted further that the Veteran complained of mild tenderness to the bilateral lateral hips, which may possibly be a mild trochanteric bursitis, which is the most common cause of trochanteric tenderness.  The examiner noted that pain that was chronic and progressive may indicate mechanical joint incongruity related to an underlying arthritis, as in the case of this Veteran who has degenerative joint disease of the bilateral hips.

The examiner found that it was not likely that the Veteran's current left hip condition was etiologically related to the Veteran's active service.  The examiner also found that it was less likely as not that any currently present left hip condition was either caused by or permanently aggravated by the Veteran's service-connected right-sided sciatica.  The examiner explained that the Veteran did not have a history of left hip problems in service.  The examiner indicated that there was no known link or connection in the medical literature between right-sided sciatica and chronic contralateral left hip conditions.  The examiner noted that the Veteran's mild osteoarthritis in the bilateral hips was more likely age-related.  She noted further that osteoarthritis can be genetic in families.  The examiner explained that if the Veteran's left hip pain was thought to be from his sciatica or other chronic etiology after all these years (which is not supported by the medical literature), it would be expected that the arthritis would be much worse at this point in time and that the degenerative joint disease to the contralateral left hip would also be greater than in the right hip.  The examiner indicated that this was not the case, as the osteoarthritis in the hips was similar.  The examiner noted that she could not say at all that there was any correlation between the Veteran's history of right-sided sciatica and his contralateral left hip pain.

The Veteran has been diagnosed with mild osteoarthritis and degenerative joint disease of the left hip, with possible mild trochanteric bursitis.  Accordingly, as there is a current left hip disability, the first Shedden element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  

The Board finds that the weight of the evidence is against a finding that the Veteran's left hip disability is etiologically related to the Veteran's active duty service on a direct basis.  Notably, throughout the course of the current appeal, the Veteran has not advanced any arguments regarding service connection for his left hip disability on a direct basis.  Therefore, the central question to be resolved is whether the Veteran's left hip disability, diagnosed as mild osteoarthritis and degenerative joint disease, is causally related to his service-connected right-sided sciatica of the lower extremity, on either a causation or an aggravation basis.  38 C.F.R. §§ 3.303, 3.310.  Such has been the Veteran's sole contention with respect to his claimed left hip disability.  Indeed, the Veteran has not claimed that he actually experienced a left hip disability while he was on active duty, and he has not claimed to have had a continuity of symptoms of a left hip disability dating from his active duty through the present.  As the preponderance of the evidence does not show that a left hip disability was incurred in or aggravated by service, or a medical nexus between the presently diagnosed mild osteoarthritis and degenerative joint disease and the Veteran's service, service connection for a left hip disability cannot be granted on a direct basis.  

In this regard, the Board finds that the July 2014 VA opinion offers the strongest and most persuasive opinion and rationale regarding the etiology of the Veteran's left hip disability.  This examiner reviewed the Veteran's entire claims file and medical history.  The examiner related the Veteran's complaints of left hip pain to his underlying arthritis; she explained that pain that was chronic and progressive may indicate mechanical joint incongruity related to an underlying arthritis, as in the case of this Veteran who has degenerative joint disease of the bilateral hips.
In formulating her opinion, the examiner found that it was not likely that the Veteran's current left hip disability was etiologically related to the Veteran's active service.  The examiner explained that the Veteran did not have a history of left hip problems in service.  The examiner noted that the Veteran's mild osteoarthritis in the bilateral hips was more likely age-related.  She noted further that osteoarthritis can be genetic in families.  

With respect to service connection on a secondary basis, the evidence fails to show that the Veteran's left hip disability, diagnosed as mild osteoarthritis and degenerative joint disease, was either caused by or aggravated by his service-connected right-sided sciatica of the lower extremity or any other service-connected disability.  In this regard, the June 2014 VA examiner found that it was less likely as not that any currently present left hip disability was either caused by or permanently aggravated by the Veteran's service-connected right-sided sciatica.  The examiner explained that there was no known link or connection in the medical literature between right-sided sciatica and chronic contralateral left hip conditions.  The examiner noted that the Veteran's mild osteoarthritis in the bilateral hips was more likely age-related.  She noted further that osteoarthritis can be genetic in families.  The examiner explained that if the Veteran's left hip pain was thought to be from his sciatica or other chronic etiology after all these years (which was not supported by the medical literature), it would be expected that the arthritis would be much worse at this point in time and that the degenerative joint disease to the contralateral left hip would also be greater than in the right hip.  The examiner indicated that this was not the case, as the osteoarthritis in the hips was similar.  The examiner noted that she could not say at all that there was any correlation between the Veteran's history of right-sided sciatica and his contralateral left hip pain.

The Board finds the June 2014 opinion to be adequate and reliable, and affords it great probative weight.  Moreover, it is not contradicted by any other competent opinion of record.  

Considering the above, the Board finds that the opinion of the June 2014 examiner adequately explains why the Veteran's current left hip disability is not etiologically related to service or caused or aggravated by his service-connected right-sided sciatica of the lower extremity.  This opinion instead found that the Veteran's mild osteoarthritis and degenerative joint disease of the left hip was most likely age-related or due to genetic factors.

The Board therefore finds that the expert opinion of the June 2014 VA examiner greatly outweighs any opinion of the Veteran regarding the onset and etiology of his left hip disability.  The etiology of the Veteran's mild osteoarthritis and degenerative joint disease is a complex medical matter beyond the knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Therefore, whether the Veteran's mild osteoarthritis and degenerative joint disease was caused or aggravated by service or secondary to his service-connected right-sided sciatica of the lower extremity requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  The VA opinion of record is highly probative as it reflects the VA examiner's specialized knowledge, training, and experience as to the etiology of the Veteran's mild osteoarthritis and degenerative joint disease, as well as consideration of all relevant lay and medical evidence of record.  

Finally, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including degenerative joint disease and arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

In this instance, however, service connection for mild osteoarthritis and degenerative joint disease of the left hip on a presumptive basis is not warranted as the record does not show X-ray evidence of arthritis within one year of the Veteran's separation from active duty.  Notably, the first radiographic evidence of degenerative joint disease was in 2004.  Accordingly, service connection for mild osteoarthritis and degenerative joint disease of the left hip on a presumptive basis is not warranted.  

In summary, the weight of the evidence does not support a finding that the Veteran's current left hip disability, diagnosed as mild osteoarthritis and degenerative joint disease, is etiologically related to a disease, injury, or event in service, to include the Veteran's service-connected right-sided sciatica of the lower extremity.  As a result, service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim of service connection for a left hip disability, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  

ORDER

Entitlement to service connection for a left hip disability, diagnosed as mild osteoarthritis and degenerative joint disease, is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


